DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 

Response to Amendment
            The amendment filed 01/14/2021 has been entered.  Claims 1-22 remain pending in the application.  


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “638” (see Figure 3B).  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first pumping chamber connects to a single pump inlet that has a valved connection between the first pumping chamber and only the first inlet” (Claims 1 and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant’s cite Figures 2A and 2B as showing this limitation, however, no line connections between the first pumping chamber and only the first inlet” is discernible from Figures 2A-B.  Figure 6 is the only figure that depicts the line connections to the pump chambers.  In Figure 6 the first pump chamber (on left, connected to the first inlet 112, Figure 6, landscape view) is connected to the “pump inlet” and to the second pump chamber, all with valves.  There is no drawing of “the first pumping chamber connects to a single pump inlet that has a valve connection between the first pumping chamber and only the first inlet”.  The drawings do not show “a valve connection between the first 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The original disclosure fails to disclose “the first pump chamber connects to a single pump inlet that has a valved connection between the first pumping chamber and only the first inlet”.  There is not disclosure limiting the first pump chamber to connecting to a “a single pump inlet” or a valve connection between the first pump chamber and “only the first inlet”. 

	The disclosure is objected to for failing to disclose element “638” shown in Figure 3B.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15, lines 8-9 (each), recitation of “connects to a single pump inlet that has a valved connection between the first pumping chamber and only the first inlet” is new matter.  Recitation of “a single” and “only” are negative limitations.  “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement” (see MPEP 2173.05(i)).  These limitations are neither disclosed in the original disclosure or shown in the drawings, accordingly these limitation are new matter.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.

Claims 1 and 15, line 8, recitation of “a single pump inlet” lacks antecedent basis.  There is no “pump” recited in the claim.  This limitation would be clearer if rewritten as “a single pump chamber inlet”.
Claims 1 and 15, lines 8-9, recitation of “a valved connection between the first pumping chamber and only the first inlet” is not clear in context.  It is unclear how the first chamber can have a valved connection between “only the first inlet” when the first chamber is disclose and shown as having additional valved connection, such as to the second chamber (see Figure 6).  For purposes of examination any valve connection will be assumed.
Claims 1 and 15, line 9, recitation of “the first inlet of the cassette” is not clear in context.  This limitation would be clearer if rewritten as --the first inlet of each cassette--.
Claims 1 and 15, line 9, recitation of “only” is not clear in context.  Absent a figure and disclosure it is unclear if “only” limits only between the chamber and valve or only between the valve and inlet.  For purposes of examination the later will be assumed.
Claims 1 and 15, line 10 recitation of “the second inlet” is not clear in context.  This limitation would be clearer if rewritten as --the second inlet of each cassette--.
Claims 1 and 15, line 12, recitation of “an outlet of said pump cassette” is not clear in context.  This limitation would be clearer if rewritten as --an outlet of each of the n pump cassette-- (see Claim 2).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 8, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dennehey US 5,482,440, in view of Thompson et al. US 5,645,531.

With respect to Claim 1, Dennehey discloses a disposable (Column 6, lines 24-25) set of n interconnected pump cassettes (22a-b, n=2) comprising: a first infusion line 68 (see Figure 19, and Figures 2-3) to the set connected to a distribution line 66/72 of the set that has n branches (branch 66 and 72, see Figure 19), each branch connected to a respective first inlet (see Figure 19, interface of 66/22b or 72/22a) of each of the n pump cassettes (see Figure 19, 66 is connected to 22b and 72 is connected to 22A); n second infusion lines 88/56 to the set, each one of the n second infusion lines 88/56 configured to connect one of n separate solution sources (58/90) to a respective one of n second inlets (see Figure 19, interface of 88/22b or 56/22a) of the n pump cassettes and an outlet (60 or 64) of each the n pump cassettes (22a-b).  Although Dennehey discloses most of the limitations of the claim, including n pump cassettes (22a-b, n=2), Dennehey is silent on each one of the n pump cassettes comprising a first and a second 
    PNG
    media_image1.png
    511
    570
    media_image1.png
    Greyscale
cassette 60: the first pumping chamber 74 connects to a single pump inlet (not labeled but clearly seen in Figure 2, see insert on right and 112(2nd) interpretations above) that has a valved (not labeled but clearly seen above 64 in Figure 2, see insert on right) connection between the first pumping chamber 74 and only (see Figure 2, nothing is between the valve connection and 64, see 112(2nd) interpretation above) the first inlet 64 of the cassette 60, and the second pumping chamber 76 has a valved 94 connection to the second inlet 66, an outlet 78 of the first pumping chamber has a valved connection 84 to the second pumping chamber 76, and an outlet 80 of the second pumping chamber has a valved connection 86.  Thompson et 

With respect to Claim 3, as it depends from Claim 1, Thompson et al. further teach that each one of the pump cassettes includes a vent 68 in valved connection 88 with the first (first chamber 74, see Figure 2) or second pumping chamber (74 is vented via 88/68 into fluid 1 or fluid 2, see Figure 2).

With respect to Claims 8 and 10, as they depend from Claim 1 and 3, respectively, Dennehey discloses each of the n second infusion lines (88/56) is configured to connect to a container (90/58) holding a mixture of red blood cells (90 is configured to hold PPP, platelet-poor plasma, Column 18, lines 33-37 and 58 holds WB, whole blood, Column 17, lines 13-14).

With respect to Claim 11, 13 and 14, as they depend from Claim 1, 3 and 8, respectively, Dennehey discloses the first infusion line 68 is configured for connection to a container 70 of incubation fluid (70 holds RBC, the base of the incubation fluid, see instant Disclosure, Page 16, line 5) for mixing with each of the n solution sources 58/90.


Claims 5, 7, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dennehey, in view of Thompson et al. (both mentioned previously), in further view of Colleran et al. US 5,324,422, as an evidentiary reference.

With respect to Claims 5 and 7, as they depend from Claim 1 and 3, respectively, although the combination of prior art disclose most of the limitations of the claim, including Dennehey disclosure of an infusion line 68 for n cassette pumps (22a-c) and Thompson et al. teaching of a first 74 and second 76 pump chamber from a flexible membrane 98/100 configure to pump fluid in and out of the pumping chamber (see Figure 2) and configured to mate with a base (see Figure 4), the combination of prior art is silent on providing positive or negative pneumatic actuation pressure to the flexible membrane.  However, as evidenced by Colleran et al. it was old and well known in the art to provide positive or negative pneumatic actuation pressure (Column 19, lines 52-57) to a flexible membrane 59, to advantageously operated valves and membranes (Column 8, lines 60-68).  Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the invention; to have provide positive or negative pneumatic activation pressure to the pump disclosed by the combination of prior art to have advantageously operated both the membrane and valves.

With respect to Claim 15, Dennehey discloses a disposable (Column 6, lines 24-25) set of n interconnected pump cassettes (22a-b, n=2) comprising: a first infusion line 68 (see Figure 19, and Figures 2-3) to the set connected to a distribution line 66/72 of nd) interpretations above) that has a valved (not labeled but clearly seen above 64 in Figure 2, see insert above) connection between the first pumping chamber 74 and only (see Figure 2, nothing is between the valve connection and inlet 64, see 112(2nd) interpretation above) to the first inlet 64 of the cassette 60, and the second pumping chamber 76 has a valved 94 connection to the second inlet 66, an outlet 78 of the first pumping chamber has a 
Although, the combination of prior art teach most of the limitations of the claim, including Dennehey disclosure of an infusion line 68 for n cassette pumps (22a-c) and Thompson et al. teaching of a first 74 and second 76 pump chamber from a flexible membrane 98/100 configure to pump fluid in and out of the pumping chamber (see Figure 2) and configured to mate with a base (see Figure 4), the combination of prior art is silent on each said pumping chamber is configured to mate with a base unit that provides positive or negative pneumatic actuation pressure to the flexible membrane.  However, as evidenced by Colleran et al. it was old and well known in the art to provide positive or negative pneumatic actuation pressure (Column 19, lines 52-57) to a flexible membrane 59, to advantageously operated the valves as well as the membrane (Column 8, lines 60-68).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have provide positive or negative pneumatic activation pressure to the pump disclosed by the combination of prior art to have advantageously operated both the membrane and valves.



With respect to Claim 18, as it depends from Claim 15, Dennehey discloses each of the n second infusion lines (88/56) is configured to connect to a container (90/58) holding a mixture of red blood cells (90 is configured to hold PPP, platelet-poor plasma, Column 18, lines 33-37;and 58 holds WB, whole blood, Column 17, lines 13-14).

With respect to Claims 19-20, as they depend from Claims 15 and 18, respectively, Dennehey disclose the first infusion line 68 is configured for connection to a container 70 of incubation fluid (70 holds RBC, the base of the incubation fluid, see instant disclosure, Page 16, line 5) for mixing with each of the n solution sources 58/90.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dennehey, in view of Thompson et al. (both mentioned previously), in further view of Kern US 4,865,525, as an evidentiary reference.

With respect to Claim 21, as it depends from Claim 1, although the combination of prior art teach most of the limitations of the claim, including Dennehey disclosure of n pump cassettes (22a-b), and Thompson et al. teachings of a first 74 and second 76 .  


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dennehey, in view of Thompson et al. and Colleran et al., in further view of Kern, as an evidentiary reference, (all mentioned previously).

With respect to Claim 22, as it depends from Claim 1, although the combination of prior art teach most of the limitations of the claim, including Dennehey disclosure of n pump cassettes (22a-b), Thompson et al. teachings of a first 74 and second 76 pumping chambers, and Colleran et al. teaching of to provide positive or negative pneumatic .  


Allowable Subject Matter
Claims 2, 4, 6, 9, 12and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 1st and 2nd  paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

wherein each one of the outlets of the n pump cassettes is connected to a respective one of n containers, each container configured to receive a mixture of fluid from the first inlet and the second inlet of a pump cassette to which said container is connected.
While Dennehey discloses n containers (first stage 34 and second stage 36 compartments, i.e. 16 in Figure 19) connected to the n pump cassettes (22a-b) Dennehey, does not disclose each container configured to receive a mixture of fluid from the first inlet and the second inlet, in fact Dennehey teaches away from this by disclosing second stage compartment receives PRP from the first stage compartment (Column 16, lines 41-60).  Any modification of the flow regime would render the device disclosed by Dennehey inoperative and be based on hindsight reasoning.
With respect to Claims 4, 6 9 and 12, their pendency on Claim 2 make them allowable.
.


Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered, but they are not persuasive.

In response to Applicant’s arguments (see Remarks, Page 6, line 8 to Page 7, line 9), the fact that Dennehey’s discloses peristaltic loops as pump chambers, does not discredit Dennehey disclosure of the connections to the first infusion line.  Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this instance, Thompson et al. is used to teach the details of the cassettes, namely the pumping chambers and valved connections.

	In response to Applicant's argument (see Remarks, Page 7, lines 18-24, namely, Thompson et al. teach a valved connection to both first and second fluids, it is noted that the features upon which applicant relies (i.e., single inlet) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument (see Remarks, Page 7, line 24 to Page 8, line 10), namely the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “a single pump inlet” and “only the first inlet of the cassette”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Applicant’s arguments (see Remarks, Page 8, lines 17-26), with respect to Claims 2, 4-7, 9, 12 and 15-20, see responses above with respect to Dennehey in view of Thompson et al.	
	Also, it is noted that Ko is no longer used in the current rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grabenkort US 5,313,992 teaches a tubing set for compounding solutions.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
05/27/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746